Citation Nr: 0903847	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-34 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for pes planus (flat 
feet).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1966. 

This matter comes before the Board of Veterans Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran is not shown to have a current hearing loss 
disability.

2.  The veteran had two percent pes planus  prior to service, 
and there is no evidence that this condition was made worse 
by service.


CONCLUSIONS OF LAW

1.  The veteran's claimed hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.385 (2008).

2.  The veteran's pre-existing flat feet were not aggravated 
by his service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
related to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.   See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

The Board is aware of the Court of Appeals for Veterans 
Claims' decision  in  Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed Cir 2007), in which the court held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the veteran must be notified that a 
disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  In this case, although the notice required by 
Dingess was not provided to the veteran, this failure is 
harmless insofar as service connection is denied, hence no 
rating or effective date will be assigned with respect to the 
claimed conditions.   

Here, the VCAA's other notice requirements were satisfied by 
a letter dated March 2005. In this letter, issued prior to 
the rating decision, the RO informed the veteran of its duty 
to assist him in substantiating his claims under the VCAA and 
the effect of this duty upon his claims, as well as what 
information and evidence must be submitted by the veteran.  
We therefore conclude that appropriate notice has been given 
in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
service treatment records, vet center treatment records, 
private medical records, and medical records from the social 
security administration (SSA).  In March 2005, the veteran 
stated that he received all of his medical care from VA, and 
he did not identify any private medical provider who treated 
him for either hearing loss or flat feet.  While the veteran 
was not afforded a VA examination in this case, such an 
examination is not required to fulfill the duty to assist 
where, as here, the evidentiary record has not established by 
affirmative, cognizable evidence that the veteran suffered an 
event, injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)(i)(A)-(C).  The Board therefore finds that the VA 
satisfied its duty to assist.   

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for any disease diagnosed after discharge if 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence 
or, in certain circumstances, lay evidence of an in-service 
occurrence or aggravation of a disease or injury, and medical 
evidence establishing a nexus between the in-service disease 
or injury and the current disability.  See, e.g., Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  A preexisting disease or 
injury will be considered to have been aggravated by service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
38 C.F.R. § 3.306(a).  The requirement that a current 
disability exist is satisfied if the claimant had a 
disability at the time his claim for VA disability 
compensation was filed or during the pendency of the claim.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board reviewed the entire claims file.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that all of 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West,  218 F.3d 1378, 1380-81 (Fed. Cir. 2000).



	A.  Hearing Loss

There is no evidence that the veteran has a current hearing 
loss disability that is related to service.  The veteran's 
service treatment records are negative for complaints of 
hearing loss, and the veteran's separation examination in 
July 1966 documented that the veteran had normal hearing at 
that time.  In fact, in a "Report of Medical History" dated 
July 1966 the veteran specifically denied any hearing loss by 
checking "no" in response to the question "have you ever 
had or have you now hearing loss."

Additionally, there is no medical evidence that the veteran 
currently has a hearing loss disability.  For the purpose of 
applying the laws administered by the V.A., hearing 
impairment is considered to be a disability when the auditory 
threshold in any of the frequencies at 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
threshold for at least three of these thresholds are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385.  

In this case, the veteran's medical records do not reflect 
any current complaints of, or treatment for, hearing loss.  
The claims file reflects that in June 1995 the veteran told a 
psychologist who was evaluating his claim for social security 
disability benefits that he had "50 percent hearing loss" 
that "had not been fully tested" which he then attributed 
to "working in the artillery division in the Army and 
working in construction with loud noises."  However, there 
is no indication in the record that the veteran ever was 
diagnosed with, or treated for, his claimed hearing loss.  
While the veteran stated in March 2005 that he received all 
of his medical care from the VA medical facility in Prescott, 
AZ, medical records from that facility do not reflect any 
diagnosis of, or treatment for, hearing loss.  Also, there is 
no report in the record of audiological testing diagnosing 
the veteran with hearing loss meeting the criteria set forth 
in 38 C.F.R. § 3.385.  

The veteran's lay opinion is insufficient to establish either 
the existence of a current hearing loss disability or the 
cause thereof.  While the veteran is competent to report 
symptoms capable of lay observation, such as a decrease in 
his ability to hear, he has not been shown to possess the 
requisite medical training or credentials necessary to render 
a diagnosis or to explain the etiology of a medical 
condition.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See, 
e.g., Espiritu v. Derwinski,  2 Vet. App. 492, 494-495 
(1992). 

Since there is no evidence that this veteran has a current 
hearing loss disability related to service, service 
connection for hearing loss is denied.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran  
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable with respect to this instant claim 
because the preponderance of the evidence is against the 
veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C. § 5107(b).

	B.  Flat Feet

There is no evidence that the veteran's pre-existing flat 
feet were made worse by service.

The veteran's entrance examination in December 1963 diagnosed 
the veteran with second degree pes planus.  The veteran's 
service treatment records do not reflect he was treated for 
his flat feet in service.  In a July 1966 "Report of Medical 
History" the veteran indicated that he did not currently 
have, and never had, any foot trouble. The veteran's July1966 
separation examination did not note any abnormalities 
concerning his feet.  While the veteran stated in March 2005 
that his "flat feet problem started and got worse" during 
service, this is not corroborated by any medical evidence.  
Furthermore, the veteran's medical records do not contain any 
current diagnosis of, or treatment for, flat feet.  There is 
no medical evidence that the veteran's pre-existing foot 
disorder was made worse by his service.  38 C.F.R. § 
3.306(a). 

As noted previously, since there is no evidence that the 
veteran has any medical training, his lay opinion that he has 
a current disability consisting of flat feet that was 
aggravated by service does not establish either the existence 
of a current disability or that it was aggravated by service. 
See, e.g., Espiritu , supra at 494-495. 

Since there is no evidence that the veteran's pre-existing 
flat feet were aggravated by service, service connection for 
flat feet is denied.

The benefit of the doubt doctrine is not applicable with 
respect to this claim, because the weight of the evidence is 
against it. See, e.g., Gilbert, supra at 55 (1990); 38 U.S.C. 
§ 5107(b).


ORDER

Service connection for hearing loss is denied.  

Service connection for flat feet is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


